Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 21, 2015

                                        No. 04-15-00370-CR

                                 IN RE Matthew Jamal JACKSON

                                  Original Mandamus Proceeding 1

                                               ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

       On August 19, 2015, relator filed a letter which we construe as a motion for rehearing
with respect to this court’s opinion issued on July 8, 2015, in this mandamus proceeding. The
panel has considered the motion and it is DENIED.

           It is so ORDERED on August 21, 2015.


                                                                        PER CURIAM




ATTESTED TO: _____________________________
                   Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2014CR0148, styled The State of Texas v. Matthew Jamal Jackson,
pending in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.